Citation Nr: 1226522	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active naval service from September 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

The Veteran primarily contends that service connection is warranted for hypertension because it was caused by his exposure to herbicides while serving in Vietnam.  In his VA Form 9, the Veteran stated that a survey in 2006 disclosed that persons who were occupationally exposed to herbicides were at a greater risk for developing hypertension.  The Veteran did not provide a copy of the survey or provide sufficient information for the RO to identify the survey.  Therefore, the RO should have notified the Veteran that he should submit a copy of the survey or provide the identifying information necessary for the RO to obtain a copy of the survey on his behalf.  38 C.F.R. § 3.159(b) (2011).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to submit a copy of the 2006 survey referenced in his VA Form 9 and any other competent evidence supporting his contention that his hypertension was caused by herbicide exposure or to provide sufficient identifying information for VA to obtain the evidence on his behalf.

2.  The RO or the AMC should undertake any other indicated development, to include obtaining an appropriate medical opinion if competent evidence of a relationship between herbicide exposure and hypertension is received.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

